DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges (US 20060292842).

    PNG
    media_image1.png
    302
    559
    media_image1.png
    Greyscale

(Claim 1) Hodges teaches a semiconductor structure, comprising:
a substrate (36);
a doped region (38) within the substrate (para 19);
a pair of source/drain regions (96/98) extending along a first direction (into) on opposite sides (left/right) of the doped region (38);
a gate electrode (90) disposed in the doped region,
wherein the gate electrode has a plurality of first segments extending in parallel along the first direction (into); and
a protection structure (106) over the substrate and at least partially overlapping the gate electrode (90).
(Claim 6) Hodges teaches wherein the protection structure (106 is a dielectric material, para 35) is electrically isolated from the gate electrode (90).
Claims 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0163977).

    PNG
    media_image2.png
    396
    437
    media_image2.png
    Greyscale

(Claim 17) Lee teaches a method of forming a semiconductor structure, comprising:
receiving a substrate (fig. 2B);
etching a recess in the substrate, wherein the recess includes a plurality of first portions extending in parallel along a first direction (fig. 2C);
depositing a gate dielectric layer (fig. 2D #19) on sidewalls and a bottom of the recess;
depositing a gate electrode layer (fig. 2E #20) over the gate dielectric layer; and
performing a planarization operation to remove excess portions of the gate dielectric layer and the gate electrode layer (fig. 2F, paragraph 47),
wherein the planarization stops on the surface of the substrate to form a gate structure, and the gate structure includes a plurality of first segments extending in parallel (paragraph 47).
(Claim 18) Lee teaches wherein a top surface of the gate structure is substantially level with the surface of the substrate after the planarization operation.
(Claim 19) Lee teaches the method, further comprising forming a protection structure (fig. 2F #21) over the gate structure.
Allowable Subject Matter
Claims 11 – 16 are allowable, because prior art does not render obvious:
(Claim 11)   a protection structure located in the first region over the surface of the substrate and at least partially overlapping the first gate structure; and
a second gate structure located in the second region and disposed over the surface of the substrate.
Claims 2 – 5, 7 – 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art Kang et al. (US 2016/0315088, figs. 16, 17, para 265).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 17, 2022